Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Applicant’s amendment filed on October 26, 2021 is acknowledged. Claims 1,7, 12, 18, 24-25, 27-28, 45, 48 and 54-63 are currently pending. Claims 1, 7, 12, 18, 24-25, 27-28 and 45, 48 have been amended.  Claims 54-63 have been added. Claims 48 and 61-63 were previously withdrawn. Claims 17, 12, 18, 24-25, 27-28, 45 and 54-60 are currently under examination.
EXAMINER’S AMENDMENT
2.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Joseph Schuller on April 28, 2022.

3.	This office action is responsive to Applicant’s response filed October 26, 2021.  All rejections of record are withdrawn in view of Applicant’s response.  Claims 1,7, 12, 18, 24-25, 27-28, 45 and 54-60 are allowed.

4.	The application has been amended as follows:

In the claims:

Claim 1 (Currently Amended) An immunogenic composition comprising 
a.	 a clumping factor A (ClfA) antigen comprising an amino acid sequence at least 95% identical to SEQ ID NO: 32, wherein the ClfA antigen comprises a serine at a position equivalent to P116 of SEQ ID NO: 2; an alanine at a position equivalent to Y118 of SEQ ID NO: 2, and the sequence KDQNATK (SEQ ID NO: 31) beginning at a position equivalent to I337 of SEQ ID NO: 2;
b.	an alpha-haemolysin (Hla) antigen comprising an amino acid sequence at least 95% identical to SEQ ID NO: 12, wherein the Hla antigen comprises a leucine at a position equivalent to H35 of SEQ ID NO: 3, a cysteine at a position equivalent to H48 of SEQ ID NO: 3, a cysteine at a position equivalent to G122 of SEQ ID NO: 3, and the sequence KDQNRTK (SEQ ID NO: 30) beginning at a position equivalent to K131 of SEQ ID NO: 3; and 
c.	a Staphylococcal protein A (SpA) antigen comprising an amino acid sequence at least 95% identical to SEQ ID NO: 27, wherein the SpA antigen comprises a lysine at positions equivalent to positions Q43, Q44, Q96, Q104, Q105, Q162, Q163, Q220, Q221, Q278, and Q279 of SEQ ID NO: 4; an arginine at a position equivalent to position Q97 of SEQ ID NO: 4; and an alanine at positions equivalent to positions D70, D71, D131, D132, D189, D190, D247, D248, D305, and D306;
wherein the ClfA antigen is conjugated to a Staphylococcus[.] aureus serotype S. aureus serotype 5 capsular polysaccharide. 

Claim 28 (Currently Amended): The immunogenic composition according to claim 7, further comprising an adjuvant. 

Claim 48 (Cancelled)

Claim 54 (Currently Amended): The immunogenic composition of claim 28, wherein the adjuvant comprises a saponin and a Toll Like Receptor 4 (TLR4) agonist. 

Claim 60 (Currently Amended): The immunogenic composition of claim 28, wherein the adjuvant comprises a Toll Like Receptor 7 (TLR7) agonist adsorbed to aluminum hydroxide (AlOH).

Claims 61-63 (Cancelled)
 
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
6.	Claims 1,7, 12, 18, 24-25, 27-28, 45 and 54-60 are allowed.

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tarowski WO 2009/095453; Braun WO 2019/121924; Faridmoayer WO 2019/121926; Schneewind WO 2013/025834.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKIA J JACKSON-TONGUE whose telephone number is (571)272-2921.  The examiner can normally be reached on Monday-Friday 930AM-530PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKIA J JACKSON-TONGUE/Examiner, Art Unit 1645                                                                                                                                                                                                        April 29, 2022

/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645